Citation Nr: 0815796	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 1989 rating decision that denied service connection 
for a back injury.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral pes planus with 
hallux limitus, right plantar fasciitis, status post-
operative.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from June 1979 to November 
1979 and October 1981 to July 1989.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which continued a 10 percent disability 
rating for the veteran's service-connected pes planus and 
determined that a November 1989 rating decision which denied 
service connection for residuals of a back injury was not 
clearly and unmistakably erroneous. 

In his October 2005 substantive appeal, the veteran requested 
a hearing before a Veteran's Law Judge (VLJ) at the RO in San 
Antonio, Texas.  He was scheduled for a travel board hearing 
in April 2008, but he failed to appear and did not attempt to 
reschedule.  His request for a hearing is considered 
withdrawn.  


FINDINGS OF FACT

1.  A November 1989 rating decision denied service connection 
for residuals of back injury.   The veteran did not appeal.  

2.  The November 1989 rating decision denying service 
connection for residuals of a back injury was reasonably 
supported by the evidence of record and consistent with legal 
authority, and it did not contain undebatable error that 
would have manifestly changed the outcome.

3.  The veteran's service-connected pes planus is not 
manifested by marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, claw foot, malunion of tarsal or metatarsal 
bones, or any other severe or moderately severe foot 
injuries.  


CONCLUSIONS OF LAW

1.  The rating decision of November 1989 is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  The November 1989 rating decision that denied service 
connection for residuals of a back injury was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's bilateral pes planus have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of CUE decided herein.  The Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  

As to the claim for increased rating, upon receipt of a 
complete or substantially complete application for benefits 
and prior to an initial unfavorable decision on a claim by an 
agency of original jurisdiction, the Secretary is required to 
inform the appellant of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a February 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected foot disability, the evidence must show that his 
condition "had increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
June 2005 rating decision explained the criteria for the next 
higher disability rating available for the service-connected 
foot disability under the applicable diagnostic code.  The 
September 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b).  Moreover, the record shows that the appellant was 
represented by a State Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

VA has obtained service medical records and afforded the a 
veteran physical examination.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claim file.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Discussion

Clear and Unmistakable Error 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions on the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  In order for a claim of CUE to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Further, the error must be "undebatable" and of 
the sort which, had it not been made, would have manifestly 
changed the outcome.  A determination that there was CUE must 
be based on the evidence and the law as they existed at the 
time of the prior adjudication in question.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  A 
mere disagreement with how the facts were weighed or 
evaluated is not enough to substantiate a CUE claim.  Damrel 
v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. 
App. 310 (1992).  

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
It is a very specific and rare kind of error of fact or law 
that compels the conclusion, as to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

In his December 2004 claim, the veteran argued that the 
November 1989 rating decision was erroneous in showing that 
his back condition was not shown on final examination "upon 
release from service."  He cited an April 17, 1989, 
examination.  He further stated that he had injured his back 
in a motor vehicle accident in service and should have been 
afforded a VA examination at the time of his original claim.  
In March 2005, the veteran submitted a copy of an April 1989 
Report of Medical History which noted a less than one year 
history of back pain, non-traumatic.  

The laws and regulations in effect at the time of the 
November 1989 rating determination allowed service connection 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 310, 331 (1988).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (1988).  These laws and regulations are 
substantially unchanged, but §§ 310 and 331 have been 
redesignated as §§ 1110 and 1131, respectively.

The Board can only consider the evidence before the RO in 
November 1989.  At the time of the November 1989 rating 
decision, the RO noted that the veteran's service medical 
records were incomplete.  The record did include the report 
of a May 19, 1989, Medical Evaluation Board physical 
examination which noted a normal clinical evaluation of the 
spine and a September 1989 VA examination in which the 
veteran's lumbar spine was assessed as normal, with no 
fractures, misalignment, or cortical defects.  The RO issued 
a rating decision in November 1989 which denied service 
connection, finding no evidence of a chronic back disability.  
In the rating decision, the RO noted that there were no 
residuals of a back injury shown "on the last exam."  

The veteran contends that the RO clearly and unmistakably 
erred in determining, in its November 1989 decision, that he 
had no residuals of a back injury suffered in service.  He 
points to the medical history taken in April 1989 as evidence 
that he has chronic back pain which began in service, in 
contradiction of the RO's finding.  The RO specifically noted 
that the veteran's service medical records were incomplete at 
the time of the November 1989 rating decision and it is 
unclear whether the April 1989 report was considered at that 
time.  Nevertheless, the record did include the report of a 
May 1989 physical examination and a September 1989 VA 
examination, both of which showed normal evaluations of the 
spine and were negative for any diagnosis of a back 
disability.  Therefore, it was not unreasonable for the RO to 
conclude that there was no evidence of a chronic back 
disability at the time of the denial.  

The claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated in order to support a 
claim for CUE.  In this case, the veteran asserts that the RO 
overlooked the service medical record showing that he 
suffered back pain in service and was wrong in concluding 
that a back disability was not shown on final examination 
"upon release from service."  The Board disagrees.  It is 
apparent that the RO reviewed the then-available service 
medical records, including an examination which post-dated 
that cited by the veteran as well as a VA examination 
conducted in connection with the original claim of service 
connection, and concluded that there was no evidence of a 
chronic back disability.  

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the November 
1989 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
veteran disagrees with how the RO evaluated the facts before 
it at that time; however, such assertions can not form a 
basis for a valid claim of CUE.  See Daniels v. Gober, 10 
Vet. App. 474 (1997).  The RO weighed the facts, which could 
be supported by the record, and the decision was not the 
product of CUE.  The Board finds that there was no error 
which was undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome.

Increased Rating for Pes Planus

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disabilities of the foot are rated under Diagnostic Codes 
(DC) 5276 to 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284.  The veteran's bilateral foot disability, diagnosed as 
pes planus with left hallux limitus, right plantar fasciitis, 
status post-operative, is currently evaluated at 10 percent 
disabling under DC 5276, acquired flatfoot.  The veteran 
asserts that his symptoms entitle him to a higher rating.  In 
his July 2005 notice of disagreement, he states that a bunion 
on his right foot hurts with each step, as do his heels.  

The veteran underwent a VA examination in March 2005.  The 
examiner noted there was no relevant pain, weakness, 
fatigability, problematic motion, or edema.  The veteran's 
range of motion was dorsiflexion to 40 degrees and plantar 
flexion to 20 degrees for the left first metatarsophalangeal 
joint, and dorsiflexion to 50 degrees and plantar flexion to 
20 degrees for the right first metatarsophalangeal joint.  
The examiner noted that he was tender to palpitation about 
these joints, and he had mild tenderness to palpitation in 
the course of the plantar fascia and the soles of the feet.  
His gait was normal.  He demonstrated mild pes planus foot 
type with preserved longitudinal arches.  He had normal form 
and function of both the tibialis posterior and tendo 
Achilles, although he exhibited toe standing difficulties.  
The examiner assessed moderate degenerative joint disease and 
mild bilateral fasciitis.  He stated that the veteran would 
have mild impairment of the activities of daily living and 
employment.

Under DC 5276, a 10 percent rating is warranted where there 
are moderate symptoms, including the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent rating is warranted for severe symptoms bilaterally, 
including objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  

The Board finds that the veteran's foot disability is 
manifested by no more than moderate symptoms, as there is no 
evidence of deformity, increased pain on use, swelling or 
callosities.  The Board acknowledges the veteran's claims of 
pain when walking.  However, there is no objective evidence 
of increased pain, and there is no evidence that his foot 
disability has impaired his ability to work.   

The Board has considered whether another rating code is more 
appropriate to the veteran's disability than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 
38 C.F.R. § 4.20 (2007).  Only three other DCs specific to 
foot disabilities afford disability ratings higher than 10 
percent.  Of these, DC 5278, acquired claw foot, and DC 5283, 
malunion or nonunion of the tarsal or metatarsal bones, are 
inapplicable as the veteran has not been diagnosed with 
either of these conditions.  Under DC 5284, other foot 
injuries, a 10 percent evaluation is warranted for moderate 
foot injuries, a 20 percent rating for moderately severe 
injuries, and a 30 percent rating for severe injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The terms 
"moderate," "moderately severe," and "severe" are not 
defined by regulation; however, the overall regulatory scheme 
contemplates 10 percent ratings in cases of ankylosis in good 
weight bearing position, or problems so disabling that there 
is atrophy, disturbed circulation and weakness, or where 
there is inward bowing of the tendo Achilles with pain on 
manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278.  The record does not indicate that the veteran's 
disability approximates this degree of severity.  Therefore a 
disability rating higher than the current 10 percent is not 
warranted under any DC specific to foot disabilities. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  Despite 
the veteran's subjective complaints of pain, the clinical 
evidence shows that he has no more than slight instability 
and tenderness.  The current rating of 10 percent 
contemplates slight functional impairment due to pain, and 
there is no clinical evidence indicating additional 
functional loss due to weakness or excess fatigability, 
beyond that which was objectively shown in the examinations.  
Therefore, the Board holds that an increased evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted for any period during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's service-
connected foot disability.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


The motion to revise or reverse the November 1989 rating 
decision is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


